Ludeling, C. J.
The plaintiff sued the defendant, on a promissory note, for six hundred and seventeen dollars and twenty-five cents, and he obtained an attachment against the defendant on the ground that he had reason to fear or believe that defendant was about “ to convert his property into money or evidences of debt, with intent to place it beyond the reach of his creditors.”
The defendant (without answering to the merits) filed a motion to dissolve the attachment, on the ground that the affidavit is false, “that defendant never made any attempt to dispose of liis property, nor desired to do so at any time prior to filing this suit.”
The motion was tried and tlie attachment was set aside. Prom this order tlie plaintiff lias appealed.
*129The defendant swore, on the trial, that he never offered to sell any of his property before the filing- of this suit, nor did he tell any one he wanted to sell Ms property, etc.
The plaintiff, on the other hand, swore that he was informed by different parties that defendant had proposed to transfer his property to them to avoid paying his debts; that J. W. Clark was one of the persons who gave him this information, and that one Otis had exhibited to him a paper, whereby defendant had turned over to Otis some ■of his property. And Clark testified, “that sometime during last summer, previous to the seizure of tlie property of Jesse Croslin, defendant proposed to turn over to witness his property, stating- as his reason for doing so, that he owed Mr. Witherow, plaintiff, and Mrs. Bauer, some money, and was unable to pay them at that time; that they wore going to sue him, and he wanted to keep Ms property, but wanted to pay them.”
It is manifest the judge of the court « qua erred in dissolving the attachment. C. P. 240.
It is therefore decreed that the order dissolving the attachment be •annulled, and that the attachment be reinstated, and that appellee pay costs of this appeal.